DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 to 40 are presented for examination. 
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 9-17 and 10-29-2021 have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
Claims 21 to 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior  art made of record teaches a method and an apparatus for generating output signals received at a plurality of logic gates; Kieth (USP 7236010) one such example of the prior art made of record, teaches a method and an apparatus for implementing freeze logic on programmable logic blocks comprising a register logic receiving input signal and generating two output signals.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of the instant invention of receiving a first plurality of inputs and second plurality of inputs at a first plurality of logic gates and a second plurality of logic gates.  Specifically, the prior art made of record taken alone or in combination fails to teach or fairly suggests or render obvious the novel element of: “receiving, after the first plurality of input signals, a second plurality of input signals at the first plurality of logic gates and the second plurality of logic gates; generating, by the first plurality of logic gates, a subsequent first output and, by the second plurality of logic gates, a subsequent second output, wherein the second plurality of input signals correspond to one of the subsequent first output or 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeno 	(USP 5784384) discloses a flip-flop circuit having a master latch and a slave latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shelly A Chase/            Primary Examiner, Art Unit 2112